DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1 and 14-15 are objected to because of the following informalities (appropriate corrections are required):
(a) Each of these claims utilize the phrase “configured to be transport by the work entities”; however, this is improper grammar.  It appears that this phrase should instead read “configured to be transported by the work entities”.
(b) Specific to Claim 15 only, this claim includes the phrase “A non-transitory computer-readable recording medium comprising a simulation program causing a computer configured to”; however, this is improper grammar.  It appears that this phrase should instead read “A non-transitory computer-readable recording medium comprising a simulation program causing a computer 
Claim Rejections - 35 USC § 112
Firstly, the following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Secondly, the following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 14-15 (and thus Claims 2-3, 6-13, and 16 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Firstly, each of these claims utilize both the term “each work entity” and “a certain work entity” but do not then specify if this “each work entity” and “certain work entity” is/are one of the previously mentioned “work entities”, so it becomes indefinite as to whether either of these is/are new and separate work entities or whether these is/are one of “the work entities”.  This same issue occurs again due to these claims’ use of the term “each load” and then later the term “the each load” without specifying if these respective loads are “of the loads”.  For purposes of compact prosecution, Examiner is interpreting these terms to instead read “each work entity of the work entities”, “a certain work entity of the work entities”, “each load of the loads”, and ““ of the loads”, respectively.  Secondly, each of these claims include the phrase “an expense for the certain work entity is small among the work entities”; however, this phrase is indefinite because (a) the use of the word “small” within this phrase renders these claims indefinite as what is considered small to one person may not be considered small to another person (in other words, “small” is a subjective, indefinite, term), and (b) it is not clear as to how “an expense” relates to the work entities as there is nothing in this limitation explaining what this expense is (is it for an expected amount of fuel/energy used during transporting of the loads if it were to move them all itself?).  For purposes of compact prosecution, Examiner is interpreting this phrase to instead read “an expected expense for the certain work entity to transport each load of the loads is smallest among the work entities”.  Thirdly, the phrase “a predetermined condition within a range set by a user who operated the simulator” used in these claims is further indefinite; (a) “a range” set by a user is potentially non-limiting because there are no boundaries mentioned as to what may constitute said range, thus it is open-ended and could potentially be all encompassing (for example, if a user can set a range between negative infinity and positive infinity), and (b) presuming the above interpretation is correct pertaining to “an expected expense for the certain work entity to transport each load of the loads is smallest among the work entities” (based on the discussion starting with “Secondly”), then this “range” and thus this “predetermined condition” are further indefinite due to the later limitation that states “wherein the predetermined condition further comprises a time taken by a certain work entity of the work entities to transport of the loads is shortest among the work entities and an expected expense for the certain work entity to transport each load of the loads is smallest among the work entities”, because it’s not clear as to (1) how the predetermined condition can be singular when there is both a time and an expense comparison being made, (2) how there can be a “range” of this predetermined condition when it seems like the certain work entity is the one with the shortest time and the smallest expense (or is the range meant to mean that the certain work entity can be within a range of the one with the shortest time and the smallest expense, like it’s the 2nd shortest time or the 3rd smallest expense, or like it’s only 10% longer in time than the shortest time or 20% more in expense than the smallest expense?), and (3) what would the predetermined condition be if a first work entity of the work entities is the one with the shortest time but a second work entity of the work entities is the one with the smallest expense (and thus there is no certain work entity that is the one with both the shortest time and the smallest expense).  For purposes of compact prosecution, Examiner is interpreting these limitations to instead read “a plurality of predetermined conditionsplurality of predetermined conditions are based on comparing an expected time taken by a certain work entity of the work entities to transport of the loads to a expected time from among the work entities and comparing an expected expense for the certain work entity to transport each load of the loads to aexpected expense from among the work entities”, respectively.  Fourthly, each of these claims include the limitation “wherein the load information comprises a number of loads in a certain season with reference to data regarding a seasonal variation in the number of loads in a warehouse”; however, (a) “the number of loads in a warehouse” lacks proper antecedent basis for use in this claim, and (b) in both “a number of loads in a certain season” and “the number of loads in a warehouse”, it is indefinite as to whether the “loads” mentioned are referring back to the previously mentioned “loads” (and if so, each of the “loads” need to be referred to as “the loads”), or if they are different (and if so, each of the “loads” need to be differentiated from each other, for example, by stating “first loads” and “second loads” respectively).  For purposes of compact prosecution, Examiner is interpreting this phrase to instead read “wherein the load information comprises a number of the loads in a warehouse representing a certain season  and data regarding a seasonal variation in the number of the loads in the warehouse when compared to a past number of loads in the warehouse representing one or more previous seasons”.  Appropriate corrections are required.
Claims 3, 6, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Firstly, Claims 3, 6, and 16 each utilize the term “a determination result”; however, these claims are each dependent upon independent Claim 1, which already utilizes the term “a determination result”, which thus creates indefiniteness because it is not clear as to whether these subsequent uses are referring to the same determination result (and if so, they should be written as “the determination result” rather than “a determination result”) or if they are meant to be different (and if so, they need to be clearly differentiated from each other by using, for example, “a first determination result” and “a second determination result” or the like).  For purposes of compact prosecution, Examiner is interpreting each of these to instead be “the determination result”.  Secondly, Claims 3 and 16 have this same issue arise with the term “an expense”, which was already utilized in independent Claim 1.  For purposes of compact prosecution, Examiner is interpreting this term in each of these claims to instead be “the expense”.  Thirdly, Claim 3’s term “the expense” is actually utilized in the phrase “the expense of the each work entity”, but this phrase does not then specify if this “each work entity” is one of the previously mentioned “work entities”, so it becomes indefinite as to whether this is a new and separate work entity or whether this is one of “the work entities”.  For purposes of compact prosecution, Examiner is interpreting this phrase to instead be “the expense of of the work entities”.  Appropriate corrections are required.
Claims 7-9 (and thus Claim 10 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 7 includes the limitations “wherein the work entities include a moving body, wherein the processor is further configured to: acquire a remaining uptime of the moving body; and acquire charging station information regarding whether to charge the work entities, and wherein, with reference to the remaining uptime of the work entities, the map information, and the charging station information, the processor is further configured to calculate a charging route which is a path along which the moving body is moved to each charging station”.  However, firstly, it’s not clear as to how it would be known as to when to charge the work entities unless the work entities was specifically just “the moving body”, as the only data required relating to the remaining uptime is specific to the moving body but is not specific to “the work entities”.  Furthermore, “the remaining uptime of the work entities” lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting the phrase “acquire charging station information regarding whether to charge the work entities” to instead be “acquire charging station information regarding whether to charge the moving body”, and Examiner is interpreting the phrase “with reference to the remaining uptime of the work entities” to instead be “with reference to the remaining uptime of the moving body”.  Secondly, there is never any mention as to whether the charging station information includes information about where the moving body can be charged (i.e. one or more charging stations), only “information regarding whether to charge the moving body”, and thus there is also not proper antecedent basis for the use of the term “each charging station”, since there has not yet ever been a mentioning of one or more charging stations.  For purposes of compact prosecution, Examiner is interpreting the phrase “a path along which the moving body is moved to each charging station” to instead mean “a path along which the moving body is moved to one or more charging stations reachable by the moving body”.  Regarding Claim 8, the limitation “wherein the charging station information includes a quantity of moving bodies which are configured to be charged” is indefinite as it is not clear as to whether it is requiring information about which of the work entities (including at least one “moving body” per Claim 7) are chargeable (for example, some may require liquid fuels because they use combustion engines for propulsion, and thus those are not chargeable, but others that include the use of electricity for propulsion may be chargeable), or if instead it is requiring information about one or more currently unclaimed charging stations and a maximum number of work entities (including at least one “moving body” per Claim 7) that may be charged at it/them at any given time.  For purposes of compact prosecution, Examiner is interpreting the limitation “wherein the charging station information includes a quantity of moving bodies which are configured to be charged” to instead mean “wherein at least one of the work entities are configured to be charged, and wherein the charging station information includes a maximum quantity of the work entities capable of being charged at each of the one or more charging stations at any given time”.  Regarding Claim 9, this claim includes the phrase “wherein the charging station information includes a power capacity which the each charging station is configured to supply”; however, this is improper grammar and “the each charging station” lacks proper antecedent basis.  For purposes of compact prosecution, Examiner is interpreting the limitation to instead read “wherein the charging station information includes a power supply capabilityof of the one or more charging stations
Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, and under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Firstly, this claim uses the phrase “the maximum weight of the each load”, which lacks proper antecedent basis for use in this claim, thus rendering it indefinite.  However, it appears that this phrase may be trying to refer back to independent Claim 1’s phrase “a maximum weight of the loads”, so for purposes of compact prosecution, Examiner is interpreting this phrase to instead read “the maximum weight of the s”.  Secondly, based on this interpretation, this claim merely requires that the load information comprise the maximum weight of the loads; however, the processor only utilizes the load information when coming up with the “determination result” per independent Claim 1, and whenever in doing so, it also utilizes “the transport capacity of the work entities” at the same time.  And independent Claim 1 already requires the transport capacity being acquired to include “a maximum weight of the loads”.  Therefore, the processor of independent Claim 1 already has this data as “transport capacity” data that is inherently also already “load information” because it has to do with the loads.  Therefore, the limitation in dependent Claim 11 does not appear to be further limiting the apparatus from independent Claim 1 in any manner.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward a first apparatus “simulator” (as are dependent Claims 2-3, 6-13, and 16), and independent Claim 15 is directed towards a second apparatus “non-transitory computer-readable recording medium comprising a simulation program causing a computer 
Under Step 2A and Step 2B, the invention of Claims 1-3, 6-13, and 15-16 is also directed to an abstract idea without significantly more.  Specifically, the claims, under their broadest reasonable interpretation (BRI) cover certain mental processes.  The language of independent Claim 1 is used for illustration (and is considered analogous to at least the other independent Claim 15 rejected under this statute, although this other independent claim will not be discussed in as much detail for the sake of brevity): a simulator implemented by a computer comprising:
a processor configured to:
acquire a transport capacity of work entities including a condition of loads configured to be transported by the work entities, wherein the transport capacity comprises a maximum weight of the loads which can be transported by the work entities, wherein the processor calculates the maximum weight of the loads using a quantifying method (a person’s mind may serve as a computer “processor” for recalling transport capacity of work entities including a condition of loads which the work entities are capable of transporting, from memory, and a person’s mind may further calculate the maximum weight of the loads using a quantifying method; for example, a farmer may have several pieces of farming equipment, e.g. work machines, that each have varying but known transport capacities based on their previous uses and/or based on the farmer being aware of a manufacturer’s recommended maximum load for each piece of equipment, and that farmer may know that certain crop yields are ready or not yet ready for being brought to market and/or to one or more locations for further processing, and that farmer may thus easily be able to estimate in their own mind how many trips to the market and/or to the one or more locations for further processing it will require for each of the farmer’s pieces of farm equipment, based on the state of and the estimated quantity of each of the different crop yields, and the maximum load able to be carried during each trip);
acquire load information regarding each load of the loads, wherein the load information comprises a number of the loads in a warehouse representing a certain season  and data regarding a seasonal variation in the number of the loads in the warehouse when compared to a past number of loads in the warehouse representing one or more previous seasons; acquire a work entity situation including positional information of each work entity of the work entities in the warehouse located at a certain time point based on a result during a simulation (a person’s mind may recall “map information” of a warehouse to include where certain work entities are typically stored/parked and where certain types of loads are typically stored, as well as associated “data” pertaining to seasonal variations in the number of loads in each known location of the warehouse, from memory, particularly in view of the example of the farmer and crop yields described above; the farmer may be aware that there was more or less of certain crop yields compared to past seasons and thus they can then estimate whether it will require more or less trips this season compared to a previous season to transport all of these different crop yields that are ready for transport, because the farmer may store certain crop yields in specific known locations of their warehouse and may store/park certain pieces of farming equipment in specific known location of their warehouse, so that farmer would easily be able to run a “simulation” in their head for estimating the quantity of and the location of each type of crop yield and which piece/-s of known farm equipment in one or more known locations can be utilized for the transport for each); and
determine a quantity of work entities as a determination result to satisfy a plurality of predetermined conditionsplurality of predetermined conditions are based on comparing an expected time taken by a certain work entity of the work entities to transport of the loads to a expected time from among the work entities and comparing an expected expense for the certain work entity to transport each load of the loads to aexpected expense from among the work entities (a person’s mind may determine a quantity of work entities as a determination result to satisfy a plurality of predetermined conditions set by a user who operated the simulator with reference to the transport capacity of the work entities, the load information, the map information, and the work entity situation, wherein the plurality of predetermined conditions are based on comparing an expected time taken by a certain work entity of the work entities to transport each load of the loads to a shortest expected time from among the work entities and comparing an expected expense for the certain work entity to transport each load of the loads to a smallest expected expense from among the work entities, from memory and/or by thinking about previously recalled/estimated information, particularly in view of the example of the farmer and crop yields described above; the farmer may know that certain pieces of their farming equipment have more capacity than others but may be more expensive to operate and/or may move slower, or that certain pieces of their farming equipment can only be operated by certain workers that are not always available, and so the farmer may think about a plan for which pieces of farming equipment to utilize to optimize their overall utility, which may be purely profit-driven or may be driven by a combination of profit and time, or may include a factor associated with keeping all of the farmer’s workers (which may only be allowed to use certain pieces of the farming equipment) utilized in an optimum manner (e.g. evenly), etc., and based on that plan the farmer may be able to mentally estimate how many of the farmer’s different pieces of farming equipment to utilize for executing the plan (and may sell or rent out the unused pieces of farming equipment to different farmers, thus adding further profit to the utility model of the plan)).
Under Step 2A, Prong One, independent Claims 1 and 15 each recite, in part, an apparatus.  Other than reciting one or more generic computing components (“a simulator implemented by a computer comprising a processor” per Claim 1, and “A non-transitory computer-readable recording medium comprising a simulation program causing a computer 
Under Step 2A, Prong Two, the “mental processes” judicial exception is not integrated into a practical application.  These claim limitations only amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  There are no additional elements that integrate what is acquired and/or determined/analyzed by the computer into a practical application.  Even if the computing elements calculate “a determination result”, “an expense”, “a capital investment expense”, “a delivery plan”, “a transport plan”, and/or various pieces of information relating to “a charging route” and/or “remaining uptime” for the work entities, there are no limitations that make use of said information.  There is no output to a controller that actually controls the work entities in any way.  There is no execution of the delivery/transport plans.  There is nothing but a simulation run on a computer and if nothing is done with whatever is learned from the simulation, then there is no practical application that could possibly impose any meaningful limits on practicing the abstract idea.  As such, these claims are merely directed to an abstract idea.  It should be noted that independent Claim 14 is not rejected under this statute because unlike the other pending claims, it includes the limitation “control the work entities with reference to the determination result regarding the work entities”, which does indicate a practical application.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Dependent Claims 2-3, 6-13 and 16 have also been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  These dependent claims, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11, and 13-16 are rejected under 35 U.S.C. 103 as being rendered obvious by Mohr et al. (US 2017/0228845, filed 5 Feb 16), herein “Mohr”, in view of Official Notice, and further in view of Johnson (US 2014/0035752, filed 6 Aug 12).
Regarding Claims 1 and 14-15 (each independent) and Claim 11 (dependent), Mohr discloses a simulator implemented by a computer comprising: a processor configured to (per Claim 1) / a control device comprising: a processor configured to (per Claim 14) / a non-transitory computer-readable recording medium comprising a simulation program causing a computer “an apparatus is provided. In an example embodiment, the apparatus comprises at least one processor and at least one memory including program code”, Paragraph 5, “a computer program product is provided. In an example embodiment, the computer program comprises at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein”, Paragraph 6, “each user computing entity 10 may include one or more processing elements (e.g., CPLDs, microprocessors, multi-core processors, coprocessing entities, ASIPs, microcontrollers, and/or controllers), one or more display device/input devices (e.g., including user interfaces), volatile and non-volatile storage or memory, and/or one or more communications interfaces. For example, a user computing entity 10 may communicate or interact with any number of planning systems 100, and/or mobile computing devices 20 via their respective communication interfaces information/data. In one embodiment, the user computing entity 10 is a thin client of the planning system 100 or other server system operated by and/or on behalf of the carrier”, Paragraph 60):
acquire a transport capacity of work entities including a condition of loads configured to be transported by the work entities (per Claims 1 and 14-15) (“mobile computing device 20 may be associated with a particular schedule and/or a driver or other associate of a carrier. For example, a mobile computing device 20 may be located in or associated with a truck or tractor operated by and/or on behalf of a carrier”, Paragraph 52, “transportation of loads, freight, less-than-trailer loads, pallets, packages, items, and/or the like (referred to herein interchangeably as loads) by a carrier”, Paragraph 1, “cause the apparatus to at least identify an available movement network comprising portions of transportation schedules having open capacity, each portion of a transportation schedule having open capacity being a potential leg of a path from the origin location to the destination location. The open capacity is available via a direct, indirect, or movement added modification of the transportation schedule…cause the apparatus to at least determine one or more potential solutions for transporting the load from the origin location to the destination location by combining one or more legs to determine a path of open capacity movements from the origin location to at least part way to the destination location”, Paragraph 5, “a transportation plan may describe how and when a plurality of loads are to be transported through a transportation network associated with one or more carriers. The transportation network may comprise a plurality of hubs operated by the carrier(s) or another entity. The transportation plan may comprise a plurality of schedules. Each schedule may represent the work to be completed by a driver or other associate of the carrier on a particular day. A load may be transported through the transportation network from an origin location to a destination location. The path the load travels through the transportation network may be broken up into legs/segments, with each leg/segment assigned to a different schedule”, Paragraph 33, “the user may (e.g., operating a user computing entity 10) provide input indicating a weight of the load via load weight form field 514. The weight of the load may be important in determining if the load may be pulled as part of a double (e.g., where one tractor pulls two trailers), to determine if two LTL loads may be transported in one trailer, or if a particular type of tractor is needed to pull the load (e.g., a tractor with a higher weight limit, or the like). In various embodiments, if the load size, a load size indicator, and/or the weight of the load is stored and/or available to the planning system 100 and/or other carrier system, a load size indicator provided by the load size selector 512 may be automatically selected and/or the load weight form field 514 may be automatically filled by the user computing entity 10 upon receiving the load identifier via load identifier form field 502 or the like”, Paragraph 69), wherein the transport capacity comprises a maximum weight of the loads which can be transported by the work entities, wherein the processor calculates the maximum weight of the loads using a quantifying method (per Claims 1 and 14-15) (“the user may (e.g., operating a user computing entity 10) provide input indicating a weight of the load via load weight form field 514. The weight of the load may be important in determining if the load may be pulled as part of a double (e.g., where one tractor pulls two trailers), to determine if two LTL loads may be transported in one trailer, or if a particular type of tractor is needed to pull the load (e.g., a tractor with a higher weight limit, or the like). In various embodiments, if the load size, a load size indicator, and/or the weight of the load is stored and/or available to the planning system 100 and/or other carrier system, a load size indicator provided by the load size selector 512 may be automatically selected and/or the load weight form field 514 may be automatically filled by the user computing entity 10 upon receiving the load identifier via load identifier form field 502 or the like”, Paragraph 69; wherein the quantifying method is the user inputting the weight of each load, and/or the automatic selection of one or more particular work entities based on a simple comparison of the inputted load weight (or sum of multiple load weights if more than one) to the “weight limit” of the work entity (or sum of the weight limits if more than one), and wherein the maximum weight of the loads is a simple comparison of the load weights to each other, which Office takes Official Notice is an undeniably old and well known in the art process (i.e. determining the maximum load among a plurality of loads));
acquire load information regarding each load, wherein the load information comprises a number of the loads in a warehouse representing a certain season  and data regarding a seasonal variation in the number of the loads in the warehouse when compared to a past number of loads in the warehouse representing one or more previous seasons (per Claims 1 and 14-15) (“receive input identifying load information corresponding to a load to be inserted into a transportation plan”, Paragraph 5, “planning system 100 may be further configured to access information/data related to…warehousing…planning system 100 may be configured to coordinate the pre-positioning of product and retaining product at a carrier facility”, Paragraph 49, “FIG. 5 illustrates an example load insertion request interface 500. The illustrated load insertion request interface 500 comprises a load identifier form field 502, an origin location form field 504, a leave/departure time form field 506, a destination location form field 508, an arrive/arrival time form field 510, a load size selector 512, a load weight form field 514, a special handling instructions form field 516, and a submit button 518”, Paragraph 64; also see obviousness discussions below) / the load information includes information regarding the maximum weight of the s (per Claim 11, dependent upon Claim 1) (see citations above pertaining to the “acquire a transport capacity” limitation);
acquire map information of the warehouse (per Claims 1 and 14-15) (“the non-volatile storage or memory may comprise a map data database”, Paragraph 41, “planning system 100 may be further configured to access information/data related to…warehousing…planning system 100 may be configured to coordinate the pre-positioning of product and retaining product at a carrier facility”, Paragraph 49; also see obviousness discussions below);
acquire a work entity situation including positional information of each work entity of the work entities in the warehouse located at a certain time point based on a result during a simulation (per Claims 1 and 14-15) (“determining potential solutions for transporting the load from the origin location to the destination location by combining one or more legs to determine a path of open capacity movements from the origin location to at least part way to the destination location; and providing one or more potential solutions”, Abstract, “planning system 100 may be further configured to access information/data related to…warehousing…planning system 100 may be configured to coordinate the pre-positioning of product and retaining product at a carrier facility”, Paragraph 49, “mobile computing device 20 may include a location determining aspects, device, module, functionality, and/or similar words used herein interchangeably…mobile computing device 20 may include indoor positioning aspects, such as a location module adapted to acquire, for example, latitude, longitude, altitude, geocode, course, direction, heading, speed, time, date, and/or various other information/data…indoor positioning aspects can be used in a variety of settings to determine the location of someone or something to within inches or centimeters”, Paragraph 56; also see obviousness discussions below); and (per Claims 1 and 15 only)
determine a quantity of work entities to satisfy a plurality of predetermined conditionsi.e. “constraints” such as maximum travel time, minimum sleeping time for drivers, ability to meet required delivery window, number of drivers needed, amount of down time along route, acceptance of a potential solution within a certain amount of time, etc.; “at step 420, the load is assigned to the one or more schedules corresponding to the user selected potential solution and/or the highest ranked potential solution. For example, the planning system 100 may receive input indicating user selection of a potential solution (e.g., the user operating the user computing entity 10 may press/select/click the select button 568) and, possibly responsive thereto, assign the load to the schedules corresponding to the user-selected potential solution…if user input selecting a particular solution is not received within a particular time frame the load may be automatically assigned to a particular solution. For example, the time frame may comprise a half hour or hour after the potential solutions are displayed, up to an hour before the first schedule of a potential solution is set to begin, and/or the like”, Paragraph 86, “if a schedule has a planned movement with an open/available capacity for particular leg/segment that does not exactly line up with the time window of a load for the particular leg/segment, the schedule may be modified to accommodate the time requirements of the load. For example, if the other portions of the schedule are not negatively affected (e.g., all the other movements of the schedule may be completed in an appropriate time frame), a schedule may be shifted to begin earlier, begin later, to include shift time and/or down time, to not include shift time and/or down time, and/or the like”, Paragraph 88), wherein the plurality of predetermined conditions are based on comparing an expected time taken by a certain work entity of the work entities to transport of the loads to a expected time from among the work entities and comparing an expected expense for the certain work entity to transport each load of the loads to aexpected expense from among the work entities (per Claims 1 and 14-15) (“the schedule may have a maximum time length (e.g., 11 hours total, 11 hours of driving, and/or the like). For example, a schedule may only comprise 11 hours of driving within a 24 hour period or within a day. Thus, the schedule is designed to start at a home hub associated with the schedule and end at the home hub while taking at most the maximum time length worth of time to complete the schedule. Thus, in various embodiments, each leg/segment of a path must take at most half of the maximum time length to complete. In an example embodiment, a schedule may represent a team of drivers. For example, one driver may be off duty and in the sleeper portion of a tractor while the other driver of the team is driving. The two drivers may alternate between driving and being off duty such that they can provide continuous movement subject to Department of Transportation regulations. For a schedule representing a team of drivers, the schedule may not have a maximum time length or may have a maximum time length that is greater than 11 hours”, Paragraph 76, “each potential solution may be ranked based at least in part on at least one of cost to transport the load according to the potential solution, miles traveled along the potential solution…If a first potential solution that requires the load to be transported 100 miles further than a second potential solution, than the second potential solution may receive a higher ranking than the first potential solution”, Paragraph 82, “At step 906, a plurality of paths from the origin location to the destination location and through the available movement network are determined and/or identified. For example, the planning system 100 may determine and/or identify a plurality of paths through the available movement network. For example, schedule portions/legs/segments of the available movement network may be combined to provide paths from the origin location to the destination location. For example, the n shortest paths may be found. In another embodiment, all paths through the available movement network having a total travel distance of no more than a configurable threshold distance or ratio more than the shortest path through the available movement network are determined and/or identified. For example, only paths no longer than 200, 100, or 50 miles longer than the shortest path are considered. In another example, only paths that are less than 20%, 15%, 10%, or 5% longer than the shortest path are considered”, Paragraph 92); and (per Claim 14 only)
control the work entities with reference to the determination result regarding the work entities (per Claim 14 only) (“the load may be assigned to the schedules comprising a potential solution, thereby inserting the load into the transportation plan, and the load may be subsequently transported through the transportation network accordingly…after the load has been assigned to one or more schedules, load information/data and/or updated schedule information/data may be provided to one or more mobile devices 20. For example, each driver and/or schedule may be associated with a mobile device 20. Updated schedule information/data for a particular schedule and/or any load information/data relevant to the particular schedule (e.g., the load identifier, where the driver is to pick up the load, where the driver is to leave the load, any special handling instructions associated with the load, and/or the like) may be provided (e.g., transmitted via a wired or wireless network) to the mobile device 20 associated with the particular schedule or the driver of a particular schedule”, Paragraphs 86-87).
While Mohr remains generally silent regarding the location of the work entities and the loads for them to transport being specifically in a warehouse (and thus that the map data utilized is map data of a warehouse specifically), this is merely an obvious variation over Mohr, as Office takes Official Notice that it is indisputably old and well known that a warehouse is specifically utilized in many common environments where loads are transported by work entities (i.e. farms, manufacturing sites, product distribution/shipping centers, etc.), particularly in view of Mohr already disclosing that their planning system may be configured to access information/data related to warehousing and that their planning system may be configured to coordinate the pre-positioning of product and retaining product at a carrier facility (per Paragraph 49).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the simulator of Mohr so that the loads and/or work entities (and associated map data) are specifically in/of a warehouse, as is obvious over Mohr and/or Official Notice, in order to apply the benefits generically gained by the disclosure of Mohr to a specific field of use inside of a carrier facility that is specifically a warehouse.
Furthermore, because Mohr only generically discusses the location of the work entities and the loads for them to transport, Mohr also remains silent regarding the load information specifically comprising “a number of the loads in a warehouse representing a certain season  and data regarding a seasonal variation in the number of the loads in the warehouse when compared to a past number of loads in the warehouse representing one or more previous seasons”.  However, Johnson teaches this same concept under the example of the loads being crops (“A crop's status may be determined from analysis of information regarding the crop received from, for example, a user, an in-season data gathering source, a database, a data feed, an aerial sensor, a UAV, and/or a remote sensor via a communication network. The received data may be compared to, for example, a benchmark, a parameter, a previously determined crop status, and/or a baseline associated with the crop and the comparison may be scored”, Abstract, “Overlaying yield data, typically in the form of maps, from several years illustrates yield and yield variability over time, and can be useful when making long term plans”, Paragraph 11, “received information may be processed and analyzed to determine the status of a crop…This status can be determined based on an analysis of the data including a comparison to, for example, previous data concerning the crop including images data…non-visual data…system-defined benchmarks, user-defined benchmarks, peer farmer-defined benchmarks, other crops in similar environments, and/or…correlative data”, Paragraph 18, “received data may be evaluated and then scored. The scores may be automatically compared to, for example, a benchmark, a parameter, a previously determined crop status, and/or a baseline status associated with the crop”, Paragraph 25, “one or more of the received information, the comparison, the score, and the alert in a database may be stored in a database”, Paragraph 29, “stored received information, and/or previously generated comparisons, scores, and/or alerts may be accessed. The additional information may be compared with the accessed received information, the comparison, the score, and/or the alert and a change in crop status may be determined responsively to the comparison. In some embodiments, a trend in the crop status may further be determined responsively to the comparison. In some embodiments, the benchmark, parameter, previously determined crop status, and/or baseline may be generated using, for example, the received data, comparison, and/or score. On some occasions, the comparison and/or the score may be used to update, for example, the benchmark, the parameter, the previously determined crop status, and/or the baseline”, Paragraphs 30-31, “Database 135 may store data related to any facet of crop status determination including, for example, current and historical data, including imagery…Database 135 may also include…location…crop data, such as crop type…Database 135 may further include…historical yield maps”, Paragraph 56, “field data 205 may include historical crop production data on the field, including former crops planted and historical yields, including yield maps illustrating yield variability across the field, as-planted maps, and tile maps”, Paragraph 61, “Historical crop and outcome data may include former crops planted and yields”, Paragraph 72).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the simulator of Mohr so that the loads are specific to a certain season and determined at least based on variation from historical data of those loads from past seasons, as is obvious over Johnson, in order to  “be useful when making long term plans” (per Paragraph 11) and/or when contemplating if transporting the current season’s loads will be more or less time consuming, expensive, and/or will require different work entities and/or different numbers of trips from any particular work entity/-ies because the loads are more or less than one or more previous seasons’.
Regarding Claims 2 and 13, Mohr in view of Official Notice and further in view of Johnson renders obvious the simulator according to claim 1, and Mohr further discloses that: the work entities include at least one selected from a group formed by moving bodies and people (per Claim 2) / the work entities are a plurality of kinds of work entities (per Claim 13) (“The transportation network may comprise a plurality of hubs operated by the carrier(s) or another entity. The transportation plan may comprise a plurality of schedules. Each schedule may represent the work to be completed by a driver or other associate of the carrier”, Paragraph 33, “A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, crowd-sourcing services, retailers, and/or the like”, Paragraph 37, “if the load requires an extra wide trailer or is an extra tall load, care will need to be taken to route the load along a path that can accommodate the requirements of the load. In other examples, the special handling instructions may indicate that the load should be cooled or heated, contains hazardous waste, and/or is due other special considerations”, Paragraph 70, “a schedule may represent a team of drivers. For example, one driver may be off duty and in the sleeper portion of a tractor while the other driver of the team is driving. The two drivers may alternate between driving and being off duty such that they can provide continuous movement subject to Department of Transportation regulations”, Paragraph 76).
Regarding Claims 3 and 16, Mohr in view of Official Notice and further in view of Johnson renders obvious the simulator according to claims 1 and 2, respectively, and Mohr further discloses that the processor is configured to include the expense of of the work entities, wherein the processor is configured to calculate a capital investment expense with reference to the determination result regarding the work entities and the expense (“the planning system 100 may determine whether at least one potential solution for transporting the load from the origin location to the destination location through the transportation network via existing schedules has been identified. If it is determined at step 414 that at least one solution has been identified, each potential solution is ranked at step 416. For example, the planning system 100 may rank each identified solution. In various embodiments, each potential solution may be ranked based at least in part on at least one of cost to transport the load according to the potential solution”, Paragraph 82).
Regarding Claim 6, Mohr in view of Official Notice and further in view of Johnson renders obvious the simulator according to claim 1, and Mohr further discloses that the processor is configured to acquire a delivery plan, wherein the processor is configured to generate a transport plan with reference to the determination result regarding the work entities, and wherein whether the transport plan is configured to attain the delivery plan is determined with reference to the delivery plan (“The transportation plan comprises a plurality of transportation schedules, each schedule comprising a plurality of transportation movements. The method further comprises identifying an available movement network comprising portions of transportation schedules having open capacity, each portion of a transportation schedule having open capacity being a potential leg of a path from the origin location to the destination location”, Abstract, “At step 912, the new, unassigned, and/or reassigned load is assigned to one or more schedules. For example, the planning system 100 may assign the new and/or unassigned load to one or more schedules. In particular, the new and/or unassigned load may be assigned to the schedules of a user-selected and/or automatically selected solution. For example, via a user interface similar to the solution selection interface 550, a user may provide input indicating user selection of a solution for the load to be routed along. In another example, the load may be automatically routed via the solution having the highest ranking. For example, the load may be automatically assigned to the schedules comprising the highest ranking solution. Thus, the new, unassigned, and/or reassigned load may be inserted into the transportation plan and transported through the transportation network from the origin location to the destination location in accordance therewith”, Paragraph 95).
Claim 12 is rejected under 35 U.S.C. 103 as being rendered obvious by Mohr in view of Official Notice and Johnson, and further in view of Non-Patent Literature (NPL) titled “Delivery drones are coming: Jeff Bezos promises half-hour shipping with Amazon Prime Air” (article written by David Pierce and published by “The Verge” on 1 Dec 13, found at https://www.theverge.com/2013/12/1/5164340/delivery-drones-are-coming-jeff-bezos-previews-half-hour-shipping), herein “Pierce”.
Regarding Claim 12, Mohr in view of Official Notice and further in view of Johnson renders obvious the simulator according to claim 1, and while Mohr discloses that the work entities may be aircraft and/or non-traditional delivery means (“A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, crowd-sourcing services, retailers, and/or the like”, Paragraph 37), Mohr remains silent in that the work entities specifically include an unmanned aircraft.  However, Mohr specifically mentioned nontraditional carriers such as Amazon, and Pierce teaches that Amazon can deliver using unmanned aircraft (“Jeff Bezos is nothing if not a showman. Amazon's CEO loves a good reveal, and took the opportunity afforded by a 60 Minutes segment to show off his company's latest creation: drones that can deliver packages up to 5 pounds to your house in less than half an hour. They're technically octocopters, as part of a program called "Amazon Prime Air”.”, Paragraph 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the simulator of Mohr to include one or more non-traditional carriers serving as work entities that may specifically be unmanned aerial vehicles, as taught by Pierce, in order to provide alternative means for getting loads to destinations in the most cost effective efficient manner possible, particularly for lower-weight loads that can easily be handled by drones (“Bezos says 86 percent of Amazon's packages are under 5 pounds”, Paragraph 2 of Pierce).
Claims 7-10 are rejected under 35 U.S.C. 103 as being rendered obvious by Mohr in view of Official Notice, Johnson, and Pierce, and further in view of Official Notice (as evidenced by Prakash et al. (WO 2016/022646, published 11 Feb 16), herein “Prakash”).  Additionally/alternatively, Claims 7-10 are rejected under 35 U.S.C. 103 as being rendered obvious by Mohr in view of Official Notice, Johnson, and Pierce, and further in view of Prakash.
Regarding Claims 7-10, Mohr in view of Johnson renders obvious the simulator according to claim 1, and Mohr further discloses that the work entities include a moving body (“The transportation network may comprise a plurality of hubs operated by the carrier(s) or another entity. The transportation plan may comprise a plurality of schedules. Each schedule may represent the work to be completed by a driver or other associate of the carrier”, Paragraph 33, “A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, crowd-sourcing services, retailers, and/or the like”, Paragraph 37, “if the load requires an extra wide trailer or is an extra tall load, care will need to be taken to route the load along a path that can accommodate the requirements of the load. In other examples, the special handling instructions may indicate that the load should be cooled or heated, contains hazardous waste, and/or is due other special considerations”, Paragraph 70, “a schedule may represent a team of drivers. For example, one driver may be off duty and in the sleeper portion of a tractor while the other driver of the team is driving. The two drivers may alternate between driving and being off duty such that they can provide continuous movement subject to Department of Transportation regulations”, Paragraph 76), and Pierce teaches that the work entity can specifically include an unmanned aircraft (see citations/explanation above per the above prior art rejection of Claim 12, which are not being repeated for the sake of brevity), but the combination of Mohr, Official Notice, Johnson, and Pierce remains silent regarding: (a) the processor being further configured to: acquire a remaining uptime of the moving body; and acquire charging station information regarding whether to charge the moving body, and wherein, with reference to the remaining uptime of the moving body, the map information, and the charging station information, the processor is further configured to calculate a charging route which is a path along which the moving body is moved to one or more charging stations reachable by the moving body (per Claim 7); (b) wherein at least one of the work entities are configured to be charged, and wherein the charging station information includes a maximum quantity of the work entities capable of being charged at each of the one or more charging stations at any given time (per Claim 8, dependent upon Claim 7); (c) wherein the charging station information includes a power supply capabilityof of the one or more charging stationsfurther Official Notice that each of (a), (b), (c), and (d) are undeniably old and well known in the art with regards to transportation network planning when one or more portions of said transportation network involves UAVs that have limited maximum flight durations due to battery capacity and charging opportunities and charging durations and charging station capabilities/availabilities.  For example, any delivery service that utilizes one or more drones would obviously need to plan for how long each particular drone can fly for, how much battery state of charge is required to get them to get to each planned waypoint along a route to a destination, which waypoints if any it/they may have to recharge partially or fully along the route, whether it/they can recharge with battery swap outs and/or battery charging, availability of full batteries and/or charging ports/pads/plugs at each waypoint indicated for at least partial charging, time needed at each waypoint indicated for at least partial charging, compatibility of each UAV’s batteries with the charging station equipment/batteries/plugs/pads/etc., which waypoints are stationary versus which are mobile, and other logical, reasonable, and obvious determinations that would be necessary when specifically utilizing one or more UAVs as the one or more moving bodies (aka work entities).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the simulator of Mohr to include one or more non-traditional carriers serving as work entities that may specifically be unmanned aerial vehicles, as taught by Pierce (as described above with regards to the prior art rejection of Claim 12), and then further modified the simulator of Mohr to include all of the logical, reasonable, and obvious necessities data-wise for a transportation planning network that includes one or more UAVs, as taught by Office’s use of Official Notice, in order to ensure that any UAVs tasked with one or more legs of a delivery plan will not run out of battery charge along its planned route before arrival to a destination, nor waste time inefficiently recharging beyond the minimum time somewhere when it is unnecessary to do so, and/or arrive at a charging station that does not have the ability to charge it due to equipment incompatibility, etc.  As evidence to the above further use of Official Notice, Office further directs Applicant to Prakash (“Exploration of the use of unmanned aerial vehicles (UAVs) by industry for delivering goods…is rapidly expanding. UAVs are convenient for rapid point-to-point delivery…of a location; however, drawbacks exist. UAVs are generally powered by a rechargeable or replaceable electrical battery. Based on battery capacity, UAVs can travel only limited distances and can carry only a limited payload. Variable operating conditions, such as the size of the payload, wind conditions, route to delivery point, may impact the battery capacity making it difficult to consistently predict a flight distance range or battery life for an unmanned aerial vehicle (UAV). One solution proposes the use of automated recharging stations at regular distances where UAVs can land and swap or recharge batteries before continuing to a UAV destination. However, during the time in which the UAV is charging or undergoing battery replacement, movement toward the UAV destination is suspended resulting in delivery delays”, Paragraph 2, “operating a UAV by piggybacking to reach a destination…determining whether to dock on a vehicle (e.g., motor vehicles and/or trailers coupled to motor vehicles) to reach a UAV destination and identifying one or more candidate vehicles for docking in response to determining that the UAV should dock on a vehicle…determining travel profile characteristics of the one or more candidate vehicles, selecting from the one or more candidate vehicles a first vehicle having travel profile characteristics that will assist the UAV in reaching the UAV destination, and docking the UAV with the first vehicle”, Paragraph 3, “determining whether to dock on the vehicle may include determining whether a charge level of an onboard battery of the UAV is sufficient to meet a mission power parameter for reaching the UAV destination and determining to dock on the vehicle may be in response to determining that the charge level of the onboard battery of the UAV is insufficient to meet the mission power parameter. In addition, determining whether to dock on the vehicle may include determining whether docking on the vehicle is more cost effective for reaching the UAV destination than not docking on the vehicle”, Paragraph 4, “determining travel profile characteristics of the one or more candidate vehicles may include receiving from each of the one or more candidate vehicles the one or more travel profile characteristics via an established communication link”, Paragraph 5, “the one or more travel profile characteristics may include information selected from a group consisting of a current speed of the one or more candidate vehicles, a type of docking station with which the one or more candidate vehicles is equipped, whether the one or more candidate vehicles is willing to take small deviations from a course or route to allow the UAV to dock, whether the one or more candidate vehicles is willing to slow down to allow the UAV to dock, the maximum UAV weight the candidate vehicle may accept, the maximum UAV size the candidate vehicle can accept, traffic conditions, a location of the one or more candidate vehicles, a designated destination of the one or more candidate vehicles, a designated route of the one or more candidate vehicles, and contextual information from which an inferred destination or route may be determined by the processor”, Paragraph 7, “selecting from among the one or more candidate vehicles the first vehicle having one or more travel profile characteristics that will assist the UAV in reaching the UAV destination may include estimating a docking duration that the UAV will be able to remain docked with the first vehicle based on a designated destination of the first vehicle, wherein the estimated docking duration enables the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination”, Paragraph 10, “selecting from among the one or more candidate vehicles the first vehicle having one or more travel profile characteristics that will assist the UAV in reaching the UAV destination may include estimating a quantity of energy that may be harvested once docked with the first vehicle, and selecting the first vehicle based at least in part on whether the estimated quantity of energy may enable the UAV to recharge an onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination”, Paragraph 11, “selecting from among the one or more candidate vehicles the first vehicle having one or more travel profile characteristics that will assist the UAV in reaching the UAV destination may include determining a net recharge quantity of an onboard battery that is estimated to be recharged once docked with the first vehicle in which the net recharge quantity may take into account an energy expenditure associated with the UAV completing a course deviation to reach the first vehicle, and selecting the first vehicle based at least in part on whether the net recharge quantity may enable the UAV to recharge the onboard battery to a level meeting mission power parameters that will assist the UAV in reaching the UAV destination”, Paragraph 12, “charging an onboard battery of the UAV via a power connection or wireless charging mechanism on the docking mechanism while the UAV is docked to the first vehicle…charging an onboard battery of the UAV by using rotors to harvest energy from wind caused by vehicle movement while docked with the first vehicle”, Paragraph 15, “monitoring progress toward the UAV destination while docked to the first vehicle, determining whether to undock from the first vehicle based on the progress toward the UAV destination, and undocking the UAV from the first vehicle in response to determining to undock from the first vehicle…determining whether to undock from the first vehicle may be based on an identification of a more suitable vehicle with new travel profile characteristics that will assist the UAV in reaching the UAV destination”, Paragraph 16, “monitoring charging of an onboard battery while docked to the first vehicle, determining whether to undock from the first vehicle based on whether the UAV has recharged the onboard battery to a predetermined level, and undocking the UAV from the first vehicle in response to determining to undock from the first vehicle”, Paragraph 17).  In the case Applicant traverses the above use of Official Notice as evidenced by Prakash, as an alternative/additional rejection, Prakash may be used as a second modifying reference for the same reasoning explained above within the Official Notice rejection.
Response to Arguments
Applicant's arguments filed 12 May 22 have been fully considered but they are not fully persuasive.
Firstly, Applicant asserts that (a) the Abstract has been amended to address the previous specification objection, (b) the claims have been amended to eliminate the use of “portion” by instead utilizing “processor”, (c) Claim 20 has been canceled in order to eliminate the duplicate claim warning, and (d) the claims have been amended to address the previously made claim rejections under 35 USC 112(b).
In rebuttal, while Examiner agrees that (a), (b), and (c) are correct, and thus those warnings, objections, and interpretations have each been withdrawn, Examiner is not persuaded that the amendments to the claims were sufficient to overcome all of the previously made 35 USC 112(b) rejections, as per (d).  Additionally, Examiner states that the amendments to the claims necessitated additional/new rejections under 35 USC 112(b)/(d).  Please see above Claim Rejections under 35 USC 112 section above for further details.
Secondly, Applicant asserts that the previously made rejection to the claims under 35 USC 101 should be withdrawn because (e) the claims “provide details how to determine the quantity of work entities” which define more than merely organizing human activities and not merely an abstract idea, and (f) the claims “provides a technology capable of determining the number of appropriate work entities”, which is considered with “the capital investment for new installation of the warehouse can be appropriately estimated” as “improvements of the simulator”, and thus the claims integrate the abstract idea into practical application.
In rebuttal, Examiner is not persuaded by these arguments.  While independent Claim 14 is not rejected under this statute because it includes the limitation “control the work entities with reference to the determination result regarding the work entities”, which does indicate a practical application, none of the other pending claims do this.  All of the other pending claims are merely describing generic computing functions done by a processor that may instead be performed by a human mind, and thus they are all drawn to an abstract idea without significantly more.  The processor is configured to utilize data and analyze data and generate result data following the data analysis, which is exactly what human minds can do in place of processors.  There are no limitations that describe the processor functioning better than it would otherwise function due to the various data collection, analysis, or generation steps.  And none of the data generated are used for any particular purpose (if at all).  Applicant’s assertion that determining the number of appropriate work entities and/or an estimate for capital investment is a practical application is flawed, because there are no limitations actually drawn to the practical utilization of this data (other than an intended use that is only discussed in Applicant’s remarks rather than these non-Claim 14-pending claims).  As such, Examiner is not persuaded by these arguments and the previously made 35 USC 101 rejection has been substantially maintained (modified only due to the amendments made to the claims).
Finally, Applicant asserts that the previously made prior art claim rejections under 35 USC 102/103 should be withdrawn since the prior art references applied in these rejections do not disclose, alone and/or in combination, the currently amended independent claims.  Applicant asserts: (g) Mohr does not disclose a maximum weight of load, nor that it is calculated using a quantifying method, (h) Mohr does not disclose anything regarding loads being from a certain season with reference to a seasonal variation in the loads in a warehouse, (i) Mohr does not disclose that the location is a certain time point based on a result during a simulation, and (j) Mohr does not disclose that the load is transported based on an expense for the certain work entity being the smallest among the work entities.
In rebuttal, Examiner is not persuaded by these arguments in further view of the new rejections made to the claims, particularly necessitated by the amendments made to the claims.  Regarding (g), Mohr discloses finding a work entity with a higher weight limit if the load is more than the transport capacity of the work entity, and that the weight of each load may be inputted by a user (which is a quantifying method since the user is quantifying the weight of each load), per at least Paragraph 69.  Regarding (h), Examiner indicates that this is newly added limitation not disclosed by Mohr, but rendered obvious in view of Johnson, necessitated by amendment.  Regarding (i), Examiner indicates that Mohr discloses the location is a certain time point (see for example the “location determining aspects” that include indoor positioning methods and not just latitude/longitude/altitude but also time and date, per at least Paragraph 56) based on a result during a simulation (see for example “determining/providing potential solutions” per at least the Abstract).  Regarding (j), Examiner indicates that the load is transported based on an expense for the certain work entity being the smallest among the work entities (see for example “each potential solution may be ranked at least in part on at least one of “cost to transport the load according to the potential solution” per at least Paragraph 82.  As such, these arguments have been either found to be unpersuasive or moot, and the previously made prior art claim rejections under 35 USC 102/103 have been updated (but they are all now 35 USC 103 rejections) to address the amendments made to the claims (up to and including the addition of the Johnson reference).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663